 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      TERRELL E. JONES,
                                                               CASE NO. 3:19-cv-06241-BHS-JRC
11                              Plaintiff,
                                                               ORDER GRANTING MOTION TO
12              v.                                             AMEND AND DIRECTING
                                                               PLAINTIFF TO FILE SECOND
13      A. MASTANDREA,                                         AMENDED COMPLAINT
14                              Defendant.

15

16          This matter is before the Court on plaintiff’s motion to amend and first amended

17   complaint. See Dkts. 7, 8. The Court grants plaintiff’s motion to amend, as set forth herein.

18          In January 2020, the Court reviewed plaintiff’s complaint under 42 U.S.C. § 1983 and

19   issued an order to show cause or amend the complaint if plaintiff wished to proceed on his

20   claims against Pierce County. See Dkt. 6. Specifically, the Court advised plaintiff that although

21   solely for screening purposes, he had stated a colorable claim against a defendant (a jail sergeant)

22   in his personal capacity, plaintiff had not stated a claim against Pierce County or the individual

23   defendant in his official capacity. See Dkt. 6, at 2. The Court directed plaintiff that if he did not

24
     ORDER GRANTING MOTION TO AMEND AND
     DIRECTING PLAINTIFF TO FILE SECOND
     AMENDED COMPLAINT - 1
 1   amend his complaint, it would proceed solely on the claims against the individual defendant in

 2   his personal capacity. See Dkt. 6.

 3          In response, plaintiff filed an amended complaint containing only claims against the

 4   individual defendant. See Dkt. 7. Plaintiff then filed a motion to amend his complaint a second

 5   time, to include “[t]he City [sic] of Pierce.” Dkt. 8.

 6          Plaintiff’s complaint has not yet been served, so that he may amend it as a matter of right.

 7   See Fed. R. Civ. P. 15. Therefore, the Court grants plaintiff’s motion to amend and orders him to

 8   provide an amended complaint on or before April 3, 2020, on the form provided by the Court.

 9          The Court cautions plaintiff that it will screen his second amended complaint as required

10   by 28 U.S.C. § 1915A. Plaintiff is further warned that a claim against a municipality is not

11   cognizable under § 1983 unless it meets the standards set forth for civil rights claims against

12   local governments explained in the Court’s previous screening order. See Dkt. 6, at 4–7.

13          Plaintiff’s second amended complaint must contain a “short, plain statement telling the

14   Court: (1) each constitutional right that plaintiff believes was violated; (2) the name or names of

15   the person or persons who violated the right; (3) exactly what each individual or entity did or

16   failed to do; (4) how the action or inaction of each individual or entity is connected to the

17   violation of plaintiff’s constitutional rights; and (5) what specific injury plaintiff suffered

18   because of the individuals’ conduct. See Rizzo v. Goode, 423 U.S. 362, 371–72, 377 (1976).

19   The second amended complaint must be legibly written or typed in its entirety, it should be an

20   original and not a copy, it should contain the same case number, and it may not incorporate any

21   part of the first two complaints by reference. The second amended complaint will act as a

22   complete substitute for the first two complaints and not as a supplement. An amended complaint

23   supersedes all previous complaints. Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

24
     ORDER GRANTING MOTION TO AMEND AND
     DIRECTING PLAINTIFF TO FILE SECOND
     AMENDED COMPLAINT - 2
 1   1997), overruled in part on other grounds, Lacey v. Maricopa County, 693 F.3d 896 (9th Cir.

 2   2012). Therefore, the second amended complaint must be complete in itself, and all facts and

 3   causes of action alleged in the first two complaints that are not alleged in the second amended

 4   complaint are waived. Forsyth, 114 F.3d at 1474.

 5          The Clerk will send plaintiff the appropriate form for a 42 U.S.C § 1983 complaint, a

 6   copy of this Order, and a copy of the Court’s prior screening order (Dkt. 6). Plaintiff’s failure to

 7   submit his second amended complaint or otherwise comply with this Order on or before April 3,

 8   2020 shall be deemed a failure to prosecute and may result in dismissal of this matter.

 9          Dated this 10th day of March, 2020.

10

11

12                                                         A
                                                           J. Richard Creatura
13
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING MOTION TO AMEND AND
     DIRECTING PLAINTIFF TO FILE SECOND
     AMENDED COMPLAINT - 3
